DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 
Claim Status
This office action is in response to the filing of 02/12/2021. Claims 1, 3-8 and 10-27 are currently pending and claims 2 and 9 have been canceled by the applicant.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
John Munger on 08/09/2021.
The application has been amended as follows: 
Claim 1, line 9, the following recitation, “and body outer surface” has been amended to recite, --and through the body outer surface--.
Claim 17, line 7, the following recitation, “a reciprocating driver within the housing” has been amended to recite, --a driver within the housing--.
Claim 17, line 8, the following recitation “a reciprocating anvil” has been amended to recite, --an anvil--.
Claim 17, line 15, the following recitation, “and body outer surface” has been amended to recite, –and through the body outer surface--.

Allowable Subject Matter
Claims 1, 3-8 and 10-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 17 recite a palm nailer with an elongated slot formed the entire body of a carrier component for retaining staple fasteners.
The prior art of record disclose a nail driver with a carrier to retain a fastener, but fail to provide a carrier with a defined slot extend across and through distal end of the carrier for retaining staples in the slot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        08/09/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731